          Case 3:18-cv-00988-AC             Document 110   Filed 07/10/20     Page 1 of 2




                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON



Steven Hayes et al

                            Plaintiff(s),
                                                    Case No.: 3:18-CV-00988-AC
v.

City of Portland et al                              JOINT ALTERNATIVE DISPUTE
                                                    RESOLUTION REPORT
                     Defendant(s).
_____________________________________

Pursuant to LR 16-4(d), the parties to all cases, unless exempt, are required to confer regarding
ADR and file this report within one-hundred fifty (150) days of the initiation of a lawsuit. This
report is submitted in compliance with LR 16-4(d).

 1.      Have counsel held settlement discussions with their clients and the opposing party?
            Yes           No

         If not, provide an explanation:




 2.      The parties propose:    (check one of the following)

             (a)         That this case be referred to a neutral of their choice for ADR
                         not sponsored by the Court pursuant to LR 16-4(e)(1).

             (b)         That the Court refer this case to mediation using a Court-
                         sponsored mediator. (See LR 16-4(f) for Court-sponsored
                         mediation procedures). The parties seek a Court mediator
                         because:




Joint Alternative Dispute Resolution Report                                                         1
[Rev. 03/2018]
         Case 3:18-cv-00988-AC            Document 110         Filed 07/10/20       Page 2 of 2




            (c)           ADR may be helpful at a later date following completion of:
          Briefing and ruling on dispositive motions, which are currently due 9/4/20.




            (d)           The parties believe the Court would be of assistance in preparing for
                          ADR by:




            (e)           The parties do not believe that any form of ADR will assist in the
                          resolution of this case.


            (f)           Other:




       07/10/2020                                              J. Ashlee Albies & Jesse Merrithew
Dated:________________________                         By:    _____________________________
                                                               Counsel for Plaintiffs



                                                               William Manlove
                                                       By:    ______________________________
                                                               Counsel for Defendants




Joint Alternative Dispute Resolution Report                                                         2
[Rev. 03/2018]
